DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. US11328481B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application broadens the scope of the limitations of US11328481B2. 

Table 1 illustrates the conflicting claim pairs:  
17/717,393
US11328481B2
1, 2, 3
1
4
10
5
8
6
9
7
11
8
2
9
3
10
4
11
5
12
6
13
12
14
13
15, 16, 17
14
18
19
19
18
20
20


Comparison of claims in instant application 17/717,393 vs. US11328481B2:
Instant Application (16102620)
US 10049472 B1
1. A method comprising: 
1. A method comprising:

at an electronic device having a processor:
obtaining depth data of a physical environment using the sensor, the physical environment comprising surfaces; and
obtaining depth data of a physical environment using a sensor, the physical environment comprising surfaces;

generating a first hash table storing three dimensional (3D) positions of a first set of voxels having a first resolution and signed distance values representing distances to the surfaces of the physical environment based on the depth data;

generating a second hash table storing 3D positions of a second set of voxels having a second resolution and signed distance values representing distances to the surfaces of the physical environment based on the depth data, the second resolution different than the first resolution; and
determining, based on the depth data, a single mesh that comprises a first resolution and a second resolution that is different than the first resolution, wherein the single mesh is determined by positioning vertices along a line connecting a first voxel of a first set of voxels corresponding to the first resolution with a second voxel of a second set of voxels corresponding to the second resolution.
extracting, based on the first hash table and the second hash table, a single mesh that comprises the first resolution and the second resolution, the single mesh representing the surfaces based on the first hash table and the second hash table, the single mesh extracted by positioning vertices of the single mesh along a line connecting a first voxel of the first set of voxels with a second voxel of the second set of voxels.


Instant Application (16102620)
US 10049472 B1
2. The method of claim 1, wherein the single mesh is determined based on a first hash table and a second hash table.
1. A method comprising: …
extracting, based on the first hash table and the second hash table, a single mesh …



Instant Application (16102620)
US 10049472 B1
3. The method of claim 2, wherein:
1. A method comprising:…
the first hash table is generated based on storing three-dimensional (3D) positions of the first set of voxels having signed distance values representing distances to the surfaces of the physical environment based on the depth data; and
generating a first hash table storing three dimensional (3D) positions of a first set of voxels having a first resolution and signed distance values representing distances to the surfaces of the physical environment based on the depth data;
the second hash table is generated based on storing 3D positions of the second set of voxels having signed distance values representing distances to the surfaces of the physical environment based on the depth data.
generating a second hash table storing 3D positions of a second set of voxels having a second resolution and signed distance values representing distances to the surfaces of the physical environment based on the depth data, the second resolution different than the first resolution; and …


Instant Application (16102620)
US 10049472 B1
4. The method of claim 3, wherein the signed distance values comprise truncated signed distance field (TSDF) values representing voxel distances of each voxel to a nearest surface of the surfaces of the physical environment corresponding to the depth data.
10. The method of claim 1, wherein the signed distance values comprise truncated signed distance field (TSDF) values representing voxel distances of each voxel to a nearest surface of the surfaces of the physical environment corresponding to the depth data.


Instant Application (16102620)
US 10049472 B1
5. The method of claim 3, wherein the first hash table and second table use the 3D positions as keys to generate memory addresses storing voxel information.
8. The method of claim 1, wherein the first hash table and second table use the 3D positions as keys to generate memory addresses storing voxel information.


Instant Application (16102620)
US 10049472 B1
6. The method of claim 2, wherein the first hash table and second hash table comprise memory addresses that store signed distance values.
9. The method of claim 1, wherein the first hash table and second hash table comprise memory addresses that store signed distance values.



Instant Application (16102620)
US 10049472 B1
7. The method of claim 2, wherein determining the single mesh comprises:
11. The method of claim 1, wherein generating the single mesh comprises:

generating lines connecting points associated with the voxels in both the first hash table and the second hash table; and
generating lines connecting points associated with the voxels in both the first hash table and the second hash table; and
interpolating along the lines to identify vertices for the single mesh that correspond to the surfaces.
interpolating along the lines to identify vertices for the single mesh that correspond to the surfaces.


Instant Application (16102620)
US 10049472 B1
8. The method of claim 1, further comprising determining whether to represent 3D positions as the first set of voxels or 3D positions as the second set of voxels.
2. The method of claim 1, further comprising determining whether to represent 3D positions as voxels having the first resolution or voxels having the second resolution.


Instant Application (16102620)
US 10049472 B1
9. The method of claim 1, further comprising determining whether to represent 3D positions as the first set of voxels or 3D positions as the second set of voxels based on determining noise in the depth data.
3. The method of claim 1, further comprising determining whether to represent 3D positions as voxels having the first resolution or voxels having the second resolution based on determining noise in the depth data.


Instant Application (16102620)
US 10049472 B1
10. The method of claim 1, further comprising determining whether to represent 3D positions as the first set of voxels or 3D positions as the second set of voxels based on distance of surfaces nearest the voxels from a source of the depth data.
4. The method of claim 1, further comprising determining whether to represent 3D positions as voxels having the first resolution or voxels having the second resolution based on distance of surfaces nearest the voxels from a source of the depth data.


Instant Application (16102620)
US 10049472 B1
11. The method of claim 1, further comprising determining whether to represent 3D positions as the first set of voxels or 3D positions as the second set of voxels based on semantic labels identified for surfaces nearest the voxels.
5. The method of claim 1, further comprising determining whether to represent 3D positions as voxels having the first resolution or voxels having the second resolution based on semantic labels identified for surfaces nearest the voxels.


Instant Application (16102620)
US 10049472 B1
12. The method of claim 1, wherein voxels of the first set of voxels have a first size and voxels of the second set of voxels have a second size, wherein the first size is larger than the second size.
6. The method of claim 1, wherein voxels of the first set of voxels have a first size and voxels of the second set of voxels have a second size, wherein the first size is larger than the second size.



Instant Application (16102620)
US 10049472 B1
13. The method of claim 1, wherein the depth data is obtained using one or more depth cameras.
12. The method of claim 1, wherein the depth data is obtained using one or more depth cameras.


Instant Application (16102620)
US 10049472 B1
14. The method of claim 1, wherein the depth data comprises pixel depth values from a viewpoint and a sensor position.
13. The method of claim 1, wherein the depth data comprises pixel depth values from a viewpoint and a sensor position.


Claim 15, 20 and the corresponding dependent claims are rejected on the ground of nonstatutory double patenting for the same reason as described above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, 9-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kähler et al. (Hierarchical Voxel Block Hashing for Efficient Integration of Depth Images, 2016), referred herein as Kähler in view of Baumberg et al. (US 20020186216 A1), referred herein as Baumberg further in view of Powers et al. (US 20190318547 A1), referred herein as Powers.
Regarding Claim 1, Kähler teaches a method (Kähler Abst: modern 3D reconstruction methods) comprising:
at an electronic device having a processor and a sensor: (Kähler pp192, col2: Nvidia Titan X GPU; pp192, col1: depth sensors;):
obtaining depth data of a physical environment using the sensor, the physical environment comprising surfaces (Kähler pp193, col1: To integrate new geometrical information, each incoming depth image is converted to a local TSDF and added to the weighted sum of previous TSDF values); and
determining, based on the depth data, a Kähler Abst: choosing appropriate resolutions for different parts of the scene; pp196, col1: We therefore generate a mesh from the 2 mm reconstruction, randomly sample 20 million points on this mesh and evaluate the SDFs from successive coarser reconstructions at these points), 
Kähler does not but Baumberg teaches wherein the single mesh is determined by positioning vertices along a line connecting a first voxel of a first set of voxels corresponding to the first resolution with a second voxel of a second set of voxels corresponding to the second resolution (Baumberg [0047] calculate 3D points representing vertices of the subject object by processing each depth map to generate a polyhedron comprising a plurality of polygons, and by determining the intersections of the polygons in the polyhedra for all depth maps; [0217] Referring again to FIG. 2, after the processing at step S2-12 to calculate 3D points representing vertices of the subject object 3300, at step S2-14, polygon generator 3100 performs processing to connect the calculated 3D points to generate a polygon mesh representing the surface of the subject object).
Baumberg discloses a process to generate a 3D computer model of the subject object, thus, is analogous to the present patent application. 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kähler to incorporate the teachings of Baumberg, and apply the three-dimensional (3D) computer model of an object from a plurality of depth maps (that is, a set of values defining distances of points on the object from a reference point), as taught by Baumberg into the apparatus and method for hierarchical voxel block hashing.
Doing so would produce a surface that accurately represent the surface of the subject object in a shorter processing time for the method and apparatus of multi-resolution voxel meshing.
Kähler does not but Powers teaches a single mesh (Powers [0039] the tracking TSDF volume may be utilized to update a global mesh (e.g., the voxel blocks of a TSDF volume may be added to the global mesh to generate a complete 3D model of the physical environment that for instance may be utilized later). For instance, each voxel block may be configured to store a sub-mesh which is determined from the voxel TSDF using a marching cubes technique. In this example, multiple sub-meshes (from multiple voxel blocks) are merged into a global mesh (e.g., the global mesh)).
Powers discloses a system configured to improve the operations associated with generating virtual representations on limited resources of a mobile device, thus, is analogous to the present patent application. 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kähler to incorporate the teachings of Powers, and apply global mesh, as taught by Powers into the apparatus and method for hierarchical voxel block hashing.
Doing so would prevent to expand beyond the capabilities of the processing resources of the mobile device for the method and apparatus of multi-resolution voxel meshing.

Regarding Claim 2, Kähler in view of Baumberg further in view of Powers teaches the method of claim 1, and further teaches wherein the single mesh is determined based on a first hash table and a second hash table (Kähler pp194, co24-32: we mark the buckets in the hash tables that ought to be allocated and store the coordinates of the corresponding blocks).

Regarding Claim 3, Kähler in view of Baumberg further in view of Powers teaches the method of claim 2, and further teaches wherein:
the first hash table is generated based on storing three-dimensional (3D) positions of the first set of voxels having signed distance values representing distances to the surfaces of the physical environment based on the depth data (Kähler pp193, col1: Given that we only have a truncated SDF, we can save substantial storage space by including only values within the truncation band ±μ in the representation. The works of [11], [12] achieve this by splitting the 3D space into blocks of 8 × 8 × 8 voxels and indexing these blocks efficiently using a hash function; pp193, col2: As illustrated in Figure 2, a hash table provides efficient access to the data represented at each level l. The entries of the hash table contain pointers to data blocks of 8 × 8 × 8 voxels each); and
the second hash table is generated based on storing 3D positions of the second set of voxels having signed distance values representing distances to the surfaces of the physical environment based on the depth data (Kähler pp193, col2: Each entry contains either the pointer to the voxel block array, storing the actual voxel information for this block, or the specific flag indicating that additional information is stored at a finer level. If this flag is encountered, the search continues at the next finer level, computing a new hash index and performing a lookup in the hash table for the next level).

Regarding Claim 4, Kähler in view of Baumberg further in view of Powers teaches the method of claim 3, and further teaches wherein the signed distance values comprise truncated signed distance field (TSDF) values representing voxel distances of each voxel to a nearest surface of the surfaces of the physical environment corresponding to the depth data (Kähler pp192, col2: Our system draws on ideas from many of the cited works. At its core, the 3D world is modelled using a truncated signed distance function (TSDF). Within a truncation band ±μ around the 3D surface, we store a signed distance F(X) from the surface for any 3D point X).

Regarding Claim 6, Kähler in view of Baumberg further in view of Powers teaches the method of claim 2, and further teaches wherein the first hash table and second hash table comprise memory addresses that store signed distance values (Kähler pp193, col1: To integrate new geometrical information, each incoming depth image is converted to a local TSDF and added to the weighted sum of previous TSDF values; pp194, col1: By splitting the allocation into these two stages and by maintaining pools for the empty voxel blocks and for the linked list entries in the hash tables, the overall process can be parallelised efficiently using only simple atomic operations and no critical code sections. Note that the allocation procedure also provides a list of observed voxel blocks that contain novel depth information).

Regarding Claim 7, Kähler in view of Baumberg further in view of Powers teaches the method of claim 2, and further teaches wherein determining the single mesh comprises:
generating lines connecting points associated with the voxels in both the first hash table and the second hash table (Baumberg [0083] More particularly, referring to FIGS. 6a-6d, if two, and only two, pixels representing the subject object 3300 appear in the pixel window (such pixels being indicated with a dot therein in FIG. 6 in the same way as FIG. 5), then depth map point connector 3060 connects the centres of the pixels representing the subject object 3300 if the two pixels lie adjacent to each other in the vertical or horizontal directions; [0086] Referring to FIG. 6k, if all four of the pixels in the pixel window represent the subject object 3300, then depth map point connector 3060 connects the centres of the pixels using two vertical connections, two horizontal connections and one diagonal connection); and
interpolating along the lines to identify vertices for the single mesh that correspond to the surfaces (Baumberg [0113] More particularly, at step S8-6, polyhedron generator 3070 considers the next 3D vertex of the polyhedron generated at step S8-4 (this being the first 3D vertex the first time step S8-6 is performed); [0117] Referring to FIG. 11, at step S11-2, polyhedron generator 3070 identifies a planar polygon face having the vertex selected at step S8-6 as a vertex, and adds the face to an ordered list of faces). Same motivation as Claim 1 applies here.

Regarding Claim 8, Kähler in view of Baumberg further in view of Powers teaches the method of claim 1, and further teaches further comprising determining whether to represent 3D positions as the first set of voxels or 3D positions as the second set of voxels (Kähler pp193, col2: As illustrated in Figure 2, a hash table provides efficient access to the data represented at each level l. The entries of the hash table contain pointers to data blocks of 8 × 8 × 8 voxels each. Depending on the resolution level l, these voxels represent the TSDF with a resolution of 2ls, where s is the base size at the finest resolution level. Alternatively, and as shown in Figure 2, at coarse levels a special marker may indicate that additional information is to be found at a finer level, without explicitly pointing to that information. To access individual voxels, we first find the block b it resides in at the coarsest resolution level, and then compute a hash value according to [11]).

Regarding Claim 9, Kähler in view of Baumberg further in view of Powers teaches the method of claim 1, and further teaches further comprising determining whether to represent 3D positions as the first set of voxels or 3D positions as the second set of voxels based on determining noise in the depth data (Kähler pp193, col1: Coarser resolutions would offer no meaningful information about F(X), whereas finer resolutions would store little more than sensor noise).

Regarding Claim 10, Kähler in view of Baumberg further in view of Powers teaches the method of claim 1, and further teaches further comprising determining whether to represent 3D positions as the first set of voxels or 3D positions as the second set of voxels based on distance of surfaces nearest the voxels from a source of the depth data (Kähler pp195, col1: The raycasting employed to compute this map takes steps along the line of sight of each pixel trying to find the point X where F(X) = 0, i.e. the zero level set of the TSDF. As in [11], we pre-compute a plausible depth range for each pixel by projecting the bounding boxes of observed voxel blocks into the image and filling them with appropriate minimum and maximum depth values; pp195, col2: For irregularly spaced grids, such as at the boundary between two blocks of different resolutions).

Regarding Claim 12, Kähler in view of Baumberg further in view of Powers teaches the method of claim 1, and further teaches wherein voxels of the first set of voxels have a first size and voxels of the second set of voxels have a second size, wherein the first size is larger than the second size (Kähler pp195, col2: The default settings are a base voxel size of s = 2 mm, providing a very high level of detail, and in our hierarchical representation we employ 3 resolution levels, so at the coarsest level the voxel size is 8 mm).

Regarding Claim 13, Kähler in view of Baumberg further in view of Powers teaches the method of claim 1, and further teaches wherein the depth data is obtained using one or more depth cameras (Kähler pp193, col2: Each incoming image ID from the depth sensor is first aligned using a camera tracker).

Regarding Claim 14, Kähler in view of Baumberg further in view of Powers teaches the method of claim 1, and further teaches wherein the depth data comprises pixel depth values from a viewpoint and a sensor position (Kähler pp195, col1: More specifically we create a map of 3D points and surface normals and possibly surface colours from our implicit surface representation in F(X), as seen from a given viewpoint with pose (R, t) and with the intrinsic calibration K).

Regarding Claim 15, Kähler in view of Baumberg further in view of Powers teaches a device (Kähler Abst: modern 3D reconstruction methods; pp192, col2: F has to be discretised on a computer) comprising:
a non-transitory computer-readable storage medium (Kähler pp194, col1: For a parallel implementation on e.g. a GPU,); and 
one or more processors coupled to the non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium comprises program instructions that, when executed on the one or more processors (Kähler pp195, col2: To evaluate our proposed TSDF representation, we implemented it as parallelised GPU code using Nvidia CUDA, with source code available), cause the system to perform operations comprising:
The metes and bounds of the limitations of the apparatus claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 16-18, Kähler in view of Baumberg further in view of Powers teaches the device of claim 15. The metes and bounds of the limitations of the apparatus claim substantially correspond to the method claim as set forth in Claims 2-4; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 20, Kähler in view of Baumberg further in view of Powers teaches a non-transitory computer-readable storage medium, storing program instructions computer-executable on a computer to perform operations (Kähler Abst: modern 3D reconstruction methods; pp192, col2: F has to be discretised on a computer; pp195, col2: To evaluate our proposed TSDF representation, we implemented it as parallelised GPU code using Nvidia CUDA, with source code available) comprising:
The metes and bounds of the limitations of the medium claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Claim(s) 5, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS Kähler et al. (Hierarchical Voxel Block Hashing for Efficient Integration of Depth Images, 2016), referred herein as Kähler in view of Baumberg et al. (US 20020186216 A1), referred herein as Baumberg in view of Powers et al. (US 20190318547 A1), referred herein as Powers further in view of Bosse et al. (US 20210192689 A1), referred herein as Bosse.
Regarding Claim 5, Kähler in view of Baumberg further in view of Powers teaches the method of claim 3, but does not teach the claimed limitation herein.
However Bosse discloses techniques for representing a scene or map based on statistical data of captured environmental data, which is analogous to the present patent application. Bosse teaches wherein the first hash table and second table use the 3D positions as keys to generate memory addresses storing voxel information (Bosse [0070] In the voxel array, each element may be a voxel and a key of the spatial position of the voxel. In some cases, the header may include a stack identifier, version number, number of resolutions, number of semantic labels, total number of layers, offsets, etc. The index may be a sparse hash table relating a hash value to an offset within the memory block).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kähler in view of Bosse to incorporate the teachings of Bosse, and apply the multi-resolution voxel space that includes a plurality of hash indices and semantic layers, as taught by Bosse into the apparatus and method for hierarchical voxel block hashing.
Doing so would reduce the amount of data being accessed and processed for the desired operation for the method and apparatus of multi-resolution voxel meshing.

Regarding Claim 11, Kähler in view of Baumberg further in view of Powers teaches the method of claim 1. Bosse teaches further comprising determining whether to represent 3D positions as the first set of voxels or 3D positions as the second set of voxels based on semantic labels identified for surfaces nearest the voxels (Bosse [0013] The map data may comprise a plurality of voxel grids or layers representing the physical environment at different resolutions or physical distances; [0015] semantic layers, the system may, for each voxel of the particular resolution of each semantic layer in the target multi-resolution voxel space, search the neighborhood of voxels containing the mean target point in the particular resolution of the corresponding semantic layer in the reference multi-resolution voxel space). Same motivation as claim 5 applies here.

Regarding Claim 19, Kähler in view of Baumberg teaches the device of claim 15. The metes and bounds of the limitations of the apparatus claim substantially correspond to the method claim as set forth in Claim 5; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611